         Case 1:20-cv-04765-JPC Document 91 Filed 12/01/20 Page 1 of 11




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                      12/1/2020

MOHAMMED THANI A.T. AL THANI,

                                Plaintiff,

        -against-

                                                                 Case No.: 20-cv-4765 (JPC)
ALAN J. HANKE, IOLO GLOBAL LLC,
SIDNEY MILLS ROGERS III, LAURA
ROMEO,       AMY       ROY-HAEGER,
SUBGALLAGHER INVESTMENT TRUST,
SHERRY SIMS, and JOHN DOES 1-100,

                                Defendants.




                    [PROPOSED] STIPULATED PROTECTIVE ORDER1

        IT IS HEREBY STIPULATED by and between Plaintiff Mohammed Thani A.T. Al

Thani (“Plaintiff”) and Defendants Alan J. Hanke (“Hanke”), IOLO Global LLC (“IOLO”),

Subgallagher Investment Trust ("SGIT") and Sherry Sims ("Sims" and collectively with other

defendants, “Defendants”), through their respective attorneys of record, as follows:

        WHEREAS, this matter may involve the production of certain non-public information

which a Party may believe to be confidential or sensitive personal information;

        THEREFORE, an Order of this Court protecting such confidential information shall be

and hereby is made by this Court on the following terms:

        1.      The following provisions shall govern the exchange of confidential information in

this matter.



1
 Defendant Amy Roy-Haeger has not responded to Plaintiff's request for her to stipulate to this Protective
Order.

                                                    1
         Case 1:20-cv-04765-JPC Document 91 Filed 12/01/20 Page 2 of 11




       2.      Counsel for each Party may designate any document, information contained in a

document, information revealed in an interrogatory response or information revealed during a

deposition as confidential if counsel determines, in good faith, that such designation is necessary

to protect the interests of the client. Information and documents designated as confidential are to

be stamped “CONFIDENTIAL” (collectively, confidential information and documents are

“Confidential Information”). To the extent electronically stored information is produced in a

format that does not permit the branding of the designation on the face of the document (e.g.

native Excel or database exports), the producing Party shall add the abbreviation “CONF.” to the

file name of such documents.

       3.      Unless ordered by the court or otherwise provided for herein, Confidential

Information disclosed will be held and used by the Party receiving such information solely for

use in connection with the above-captioned action.

       4.      Burden on Designating Party: This Order shall be without prejudice to the right of

any Party to bring before this Court at any time the question of whether any particular

information is properly designated “CONFIDENTIAL.” The burden of proving that information

is properly designated pursuant to this Order shall be on the Designating Party.

       5.      In the event that one Party challenges another Party’s designation of documents or

information as CONFIDENTIAL, counsel shall make a good faith effort to resolve the dispute,

and in the absence of a resolution, the challenging Party may thereafter seek resolution by the

Court. Nothing in this Protective Order constitutes an admission by any Party that Confidential

Information disclosed in this case is relevant or admissible. Each Party specifically reserves the

right to object to the use or admissibility of all Confidential Information disclosed, in accordance

with applicable laws and court rules.



                                                 2
        Case 1:20-cv-04765-JPC Document 91 Filed 12/01/20 Page 3 of 11




       6.     Information or documents designated as “Confidential” shall not be disclosed to

any person except:

                     a.   A Party and that Party’s counsel of record and any co-counsel,

                          including in-house counsel.

                     b.   Employees of such counsel assigned to and necessary to assist in the

                          litigation.

                     c.   The Court (including the clerk, court reporter or stenographer, or other

                          person having access to Confidential Information by virtue of his or

                          her position with the Court) or the jury at trial or as exhibits to

                          motions.

                     d.   Subject to the condition set forth in Paragraph 10, below: consultants

                          or experts in the prosecution or defense of the matter, to the extent

                          deemed necessary by counsel.

                     e.   Subject to the condition set forth in Paragraph 10, below: any person

                          from whom testimony is taken or is to be taken in this action, except

                          that such a person may only be shown Confidential Information during

                          and in preparation for his/her testimony and may not retain the

                          Confidential Information.

       7.     Highly Confidential - Attorney’s Eyes Only:

                     a.   If a Party or non-party producing documents in this action believes in

                          good faith that, despite the provisions of this Protective Order, there is

                          a substantial risk of identifiable harm to the producing Party if

                          particular documents it designates as “Confidential” are disclosed, the



                                                 3
Case 1:20-cv-04765-JPC Document 91 Filed 12/01/20 Page 4 of 11




             producing Party may designate those particular documents as

             “Confidential - Attorney’s Eyes Only.” Information and documents so

             designated are to be stamped “CONFIDENTIAL - ATTORNEY’S

             EYES ONLY.” The “Confidential - Attorney’s Eyes Only”

             designation shall be reserved for such information that, in the good

             faith judgment of the Party making the designation, would be highly

             detrimental if disclosed to a business competitor.

       b.    Except with the prior written consent of the individual or entity

             designating a document or portions of a document as “Confidential -

             Attorney’s Eyes Only” or pursuant to a court order, any document,

             transcript, or pleading given “Confidential - Attorney’s Eyes Only”

             treatment hereunder, and any information contained in or derived from

             any such materials (including, but not limited to, all deposition

             testimony that refers to, reflects or otherwise discusses any

             information designated “Confidential - Attorney’s Eyes Only”

             hereunder) may not be disclosed to any person other than: (a) a Party’s

             outside counsel of record in this action and co-counsel, if any, as well

             as employees of said counsel to whom it is reasonably necessary to

             disclose the information for this litigation; (b) subject to the condition

             set forth in Paragraph 10, below, experts specifically consulted in their

             capacity as consultants or expert witnesses in connection with this

             litigation, (c) the Court and its personnel; (d) court reporters, their

             staffs, and professional vendors to whom disclosure is reasonably



                                    4
         Case 1:20-cv-04765-JPC Document 91 Filed 12/01/20 Page 5 of 11




                          necessary for this litigation; and (e) the author of the document or the

                          original source of the information (including current or former

                          employees and agents of the author of documents, to the extent

                          reasonably necessary for prosecution or defense of the claims).

                  c.      Unless otherwise specified herein, all provisions of this Order

                          discussing or referencing “Confidential Information” shall apply

                          equally to materials designated “Confidential - Attorney’s Eyes Only.”

       8.     Use of Confidential Materials at Trial: Nothing in this Order shall prevent a Party

from using at trial any information or materials designated “Confidential” or “Confidential -

Attorney’s Eyes Only.”

       9.     Prior to disclosing or displaying Confidential Information, or information

designated “Confidential - Attorney’s Eyes Only” to any person, counsel shall:

                  a.      inform the person of the confidential nature of the information or

                          documents;

                  b.      inform the person that this Court has enjoined the use of the

                          information or documents by him/her for any purpose other than this

                          litigation and has enjoined the disclosure of that information or

                          documents to any other person.

       10.    Confidential Information, or information designated Confidential - Attorney’s

Eyes Only, may be displayed to and discussed with the persons identified in Paragraphs 6d, 6e,

and 7b(b), only on condition that prior to any such display each person must sign an agreement

to be bound by this Order in the form attached hereto as Exhibit A. In the event that such person




                                                5
         Case 1:20-cv-04765-JPC Document 91 Filed 12/01/20 Page 6 of 11




refuses to sign an agreement in the form attached as Exhibit A, the Party desiring to disclose the

Confidential Information may seek appropriate relief from the Court.

       11.     Confidentiality Designation Does Not Constitute Evidence: This Order has been

agreed to by the Parties to facilitate discovery and the production of relevant evidence in this

action. Neither the entry of this Order, nor the designation of any information, document, or the

like as “Confidential” or “Confidential - Attorney’s Eyes Only” nor the failure to make such

designation, shall constitute evidence with respect to any issue in this action.

       12.     The disclosure of a document or information without designating it as

“Confidential” or “Confidential - Attorney’s Eyes Only” shall not constitute a waiver of the right

to designate such document or information as Confidential Information or Confidential -

Attorney’s Eyes Only provided the material is designated pursuant to the procedures set forth

herein no later than fourteen (14) days after the close of discovery. If so designated, the

document or information shall thenceforth be treated as Confidential Information or Confidential

- Attorney’s Eyes Only subject to all of the terms of the Stipulation and Order.

       13.     Clawback for Privileged Information: If a Party’s production of documents

inadvertently includes privileged documents or documents containing privileged information,

such Party’s inadvertent production of any such documents will not constitute a waiver of

privilege. Upon being advised by the producing Party or its counsel that a particular document or

class of documents has been inadvertently produced and is claimed to be privileged or to contain

privileged information, the receiving Party shall promptly take reasonable steps to locate and

return or destroy all copies of any such document (with the producing Party bearing the

reasonable costs of such locating and return or destruction, including any reasonable database

modification costs) and any such document shall not thereafter, in any event, be used for any



                                                  6
         Case 1:20-cv-04765-JPC Document 91 Filed 12/01/20 Page 7 of 11




purpose, unless adjudicated not to be privileged. Nothing in this Paragraph shall alter any

attorney’s responsibilities under applicable laws or codes of ethics when confronted with

inadvertently produced privileged information or documents.

       14.     All information subject to confidential treatment in accordance with the terms of

this Stipulation and Order that is filed with the Court, including any pleadings, motions or other

papers filed with the Court that includes Confidential Information or information designated

Confidential - Attorney’s Eyes Only, shall be filed under seal to the extent permitted by law

(including, without limitation, any applicable rules of the Court) and shall be kept under seal

until further order of the Court. To the extent that the Court requires any further act by the

Parties as a precondition to the filing of documents under seal (beyond the submission of this

Stipulation and Order Regarding Confidential Information), it shall be the obligation of the

producing Party of the documents to be filed with the Court to satisfy any such precondition.

Where possible, only confidential portions of the filings with the Court shall be filed under seal.

       15.     At the conclusion of the litigation, the Confidential Information or information

designated Confidential - Attorney’s Eyes Only and any copies thereof shall be promptly, (and in

no event no later than sixty (60) days after entry of final judgment no longer subject to further

appeal) returned to the producing Party or certified in writing as destroyed, except that the

Party’s respective counsel shall be permitted to retain their working files on the condition that

such files will remain confidential. If a Party’s counsel elects to retain his or her working file,

any Confidential Information or information designated Confidential - Attorney’s Eyes Only in

the working file remains subject to all other terms of the Order, including Paragraph 3.

       16.     The foregoing is without prejudice to the right of any Party to apply to the Court

for any further Protective Order relating to Confidential information or information designated



                                                 7
         Case 1:20-cv-04765-JPC Document 91 Filed 12/01/20 Page 8 of 11




Confidential - Attorney’s Eyes Only; or to object to the production of documents or information;

or to apply to the Court for an order compelling production of documents or information; or for

modification of this Order. This Order may be enforced by any Party, and the Parties agree that

any violation of this Order may result in the imposition of sanctions by the Court.

       17.     Third parties who are the subject of discovery requests, subpoenas or depositions

in this case may take advantage of the provisions of this Order by providing Plaintiff and

Defendants with written notice that they intend to comply with and be bound by the terms of this

Order. Any party serving discovery requests to third parties shall notify the third party of the

existence of this Order and cause a copy of the Order to be served on the receiving party.

       18.     Notwithstanding any confidentiality designations or any of the foregoing

provisions, any party wishing to file a document under seal must request permission to do so as

required by the Court’s Individual Practices.

Dated: November 25, 2020                            Respectfully Submitted,

/s/ Michael C.Hefter                                /s/ Thomas H. Herndon Jr.
Michael C. Hefter                                   Thomas H. Herndon Jr.
Matthew Ducharme                                    Kelechi Ajoku
Peter W. Bautz                                      BROOKS, BERNE & HERNDON PLLC
HOGAN LOVELLS US LLP                                570 Taxter Road, Suite 550
390 Madison Avenue                                  Elmsford, NY 10523
New York, NY 10017                                  Telephone: (914) 364-2691
Telephone: (212) 918-3000                           Facsimile: (929) 285-3300
Facsimile: (212) 918-3100                           thomas.herndon@lawbbh.com
michael.hefter@hoganlovells.com                     kelechi.ajoku@lawbbh.com
matthew.ducharme@hoganlovells.com
peter.bautz@hoganlovells.com                        Counsel for Defendants Hanke and IOLO
                                                    Global LLC
Counsel for Plaintiff




                                                8
          Case 1:20-cv-04765-JPC Document 91 Filed 12/01/20 Page 9 of 11




/s/ Jeffrey S. Dweck
Jeffrey S. Dweck
THE LAW FIRM OF JEFFREY S. DWECK
         PC
43 West 33rd Street, Suite 304
New York, NY 10001
Telephone: (212) 967-0500
Facsimile: (212) 967-0501
jeffrey@dweckny.com

Counsel for Defendants Sims and
SubGallagher Investment Trust

NO OBJECTION:

/s/ John G. McCarthy
John G. McCarthy
Morgan V. Manley
SMITH, GAMBRELL & RUSSELL, LLP
1301 Avenue of the Americas, 21st Floor
New York, New York 10019
Telephone: (212) 907-9700
Facsimile: (212) 907-9800
jmccarthy@sgrlaw.com
mmanley@sgrlaw.com

Counsel for Defendant Sidney Mills Rogers III2

SO ORDERED.
         December 1, 2020
Date: November __, 2020                                              ______________________________
      New York, NY                                                   JOHN P. CRONAN
                                                                     United States District Judge




2 Rogers contends that the claims against him should be dismissed or stayed based on, inter alia, an arbitration
agreement between him, Plaintiff and IOLO. Rogers does not object to the entry of this order in the form proposed
by Plaintiff and reserves all his rights with respect to his motion to dismiss or stay.

                                                       9
          Case 1:20-cv-04765-JPC Document 91 Filed 12/01/20 Page 10 of 11




                      EXHIBIT A DECLARATION OF COMPLIANCE

         I, _______________________________________________, declare as follows:

         1.    My address is _____________________________________________________.

         2.    My present employer is _____________________________________________.

         3.    My present occupation or job description is _____________________________.

         4.    I have received a copy of the Stipulated Protective Order entered in this action on

_____________________, 20__.

         5.    I have carefully read and understand the provisions of this Stipulated Protective

Order.

         6.    I will comply with all provisions of this Stipulated Protective Order.

         7.    I will hold in confidence, and will not disclose to anyone not qualified under the

Stipulated Protective Order, any information, documents or other materials produced subject to

this Stipulated Protective Order.

         8.    I will use such information, documents or other materials produced subject to this

Stipulated Protective Order only for purposes of this present action.

         9.    Upon termination of this action, or upon request, I will return and deliver all

information, documents or other materials produced subject to this Stipulated Protective Order,

and all documents or things which I have prepared relating to the information, documents or

other materials that are subject to the Stipulated Protective Order, to my counsel in this action, or

to counsel for the Party by whom I am employed or retained or from whom I received the

documents.

         10.   I hereby submit to the jurisdiction of this Court for the purposes of enforcing the

Stipulated Protective Order in this action.



                                                 10
        Case 1:20-cv-04765-JPC Document 91 Filed 12/01/20 Page 11 of 11




       11.     I declare under penalty of perjury under the laws of the United States that the

following is true and correct.

       Executed this _____ day of ________________, 20_ at __________________________.




                                                       QUALIFIED PERSON




                                                11
